Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SELECT * ANNUITY III AN INDIVIDUAL DEFERRED VARIABLE/FIXED ANNUITY CONTRACT issued by ReliaStar Life Insurance Company and its ReliaStar Select Variable Account This prospectus describes flexible purchase payment individual deferred variable/fixed annuity contracts. The contracts were sold both as non-qualified contracts and in connection with retirement plans that may qualify for special Federal tax treatment under the Internal Revenue Code of 1986, as amended. (See Federal Tax Status.) Annuity payouts from the contracts are deferred until a selected later date. ReliaStar Life does not currently offer this contract for sale to new purchasers. Subject to certain restrictions, you can allocate premiums to: The Fixed Account, an account that provides a minimum specified rate of interest; and Subaccounts of ReliaStar Select Variable Account, a Variable Account through which you may invest in certain portfolios of the following Fund families: American Funds Insurance Series ING Variable Products Trust Fidelity ® Variable Insurance Products Funds ING Variable Product Funds ING Investors Trust Neuberger Berman Advisers Management Trust ING Partners, Inc. The Variable Account, your account value and the amount of any Variable Annuity payments that you receive will vary, primarily based on the investment performance of the Funds you select. (For more information about investing in the Funds, see Investments of the Variable Account.) The Fixed Account is the general account of ReliaStar Life Insurance Company (the company, ReliaStar Life, we, us or our). The Fixed Account is not available to Contract Owners in the States of Maryland, Oregon, South Carolina and Washington. Additional information about the contracts, ReliaStar Life and the Variable Account, contained in a Statement of Additional Information dated April 28, 2008, has been filed with the Securities and Exchange Commission (SEC). The Statement of Additional Information is available by accessing the SECs Internet website (http://www.sec.gov) or upon request without charge by writing to us at the ING Customer Service Center, P.O. Box 5050, Minot, North Dakota 58703 or by calling 1-877-884-5050. The Statement of Additional Information is incorporated by reference in this prospectus and its Table of Contents can be found on page 2 of this prospectus. THIS PROSPECTUS SETS FORTH CONCISELY THE INFORMATION ABOUT THE CONTRACTS THAT A PROSPECTIVE INVESTOR OUGHT TO KNOW BEFORE INVESTING AND SHOULD BE RETAINED FOR FUTURE REFERENCE. The contracts: Are not bank deposits or guaranteed by a bank Are not insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency Are affected by market fluctuations and so involve investment risk, including possible loss of principal Have not been approved or disapproved by the SEC nor has the SEC passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. This prospectus describes what you should know before purchasing the Select*Annuity III variable annuity contract. Please read it carefully and keep it for future reference. THE DATE OF THIS PROSPECTUS IS APRIL 28, 2008. TABLE OF CONTENTS Page SUMMARY OF CONTRACT EXPENSES 5 RELIASTAR LIFE 8 THE VARIABLE ACCOUNT 9 INVESTMENTS OF THE VARIABLE ACCOUNT 10 CHARGES MADE BY RELIASTAR LIFE 12 ADMINISTRATION OF THE CONTRACTS 17 THE CONTRACTS 17 OTHER PRODUCTS 18 ANNUITY PROVISIONS 27 FEDERAL TAX STATUS 30 VOTING OF FUND SHARES 39 DISTRIBUTION OF THE CONTRACT 39 ANTI-MONEY LAUNDERING 41 REVOCATION 41 REPORTS TO OWNERS 41 LEGAL PROCEEDINGS 42 EXPERTS 42 FURTHER INFORMATION 42 STATEMENT OF ADDITIONAL INFORMATION TABLE OF CONTENTS 43 APPENDIX A A-1 APPENDIX B B-1 APPENDIX C C-1 APPENDIX D D-1 Select
